                 Case:20-01947-jwb       Doc #:479 Filed: 05/04/2021      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                Chapter 11
    BARFLY VENTURES, LLC, et al,1                               Case No. 20-01947-jwb
                                                                Hon. James W. Boyd
                      Debtors.                                  Jointly Administered
    ______________________________________/

       AMENDED ORDER APPROVING FIRST AND FINAL FEE APPLICATION OF
              WARNER NORCROSS + JUDD LPP OF COMPENSATION
        AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS

             This matter has come before the Court on the First and Final Fee Application of Warner

Norcross + Judd LPP of Compensation and Reimbursement of Expenses as Counsel to the Debtors

(the “Fee Application”) filed by Warner Norcross + Judd LLP (“WNJ”). WNJ is seeking payment

of compensation in the amount of $259,294.00 and for reimbursement of expenses in the amount

of $54,787.87. Notice of the Fee Application was sufficient and consistent with the Procedures

Order2 and no objections to the Fee Application have been filed. An Ex Parte Motion was filed

on May 4, 2021 (Dkt 477) asking the Court to allow WNJ to file this amended order.

             IT IS HEREBY ORDERED:




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
2
  Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.
                 Case:20-01947-jwb       Doc #:479 Filed: 05/04/2021       Page 2 of 2




            1.      The Fee Application is granted.

            2.      WNJ is granted an allowed administrative expense under section 503(b)(2) for

 professional fees and expenses incurred during the Compensation Period in the amount of

 $314,081.87.

            3.      The fees and expenses set forth in the Supplemental Fee Statement filed by WNJ

 in the amount of $8,753.50, are allowed and approved on a final basis.

            4.      The Debtors are authorized and directed to promptly pay to WNJ the outstanding

 balance of the fees and expenses allowed under this Order.

            5.      This Court retains exclusive jurisdiction to resolve any dispute arising from or

 related to this Order.

                                           END OF ORDER


 Order prepared and submitted by:

 WARNER NORCROSS +JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 150 Ottawa Avenue, NW Suite 1500
 Grand Rapids, MI 49503
 (616) 752-2000
 evoneitzen@wnj.com
 Counsel for Debtors
 21464507




IT IS SO ORDERED.

Dated May 4, 2021
